197 F.3d 1035 (9th Cir. 1999)
WAYNE DALE SCHELL, Petitioner-Appellant,v.LARRY WITEK, Warden; BILL LOCKYER, Attorney General, State of California, Respondents-Appellees.
No. 97-56197
U.S. Court of Appeals for the Ninth Circuit
December 1, 1999

Before: Procter Hug, Jr., Chief Judge.

Prior report: 181 F.3d 1094
ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The threejudge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.